Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 1 of 9 PageID #: 397




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 KALMAN ROSENFELD, individually
 and on behalf of all others similarly
 situated,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:20-cv-04662-FB-PK
        -against-

 AC2T, INC., BONNER ANALYTICAL
 TESTING CO., and JEREMY HIRSCH,

                        Defendants.
 ------------------------------------------------x

 Appearances:
 For the Plaintiffs:                                 For the Defendants:
 YITZCHAK KOPEL                                      DANIEL R. BENSON
 ALEC M. LESLIE                                      Kasowitz Benson Torres LLP
 Bursor & Fisher, P.A.                               1633 Broadway
 888 Seventh Avenue                                  New York, New York 10019
 New York, New York 10019
                                                     EDWARD P. BOYLE
                                                     ANNA G. DIMON
                                                     Venable LLP
                                                     1270 Avenue of the Americas
                                                     New York, New York 10020



BLOCK, Senior District Judge:

       Plaintiff Kalman Rosenfeld (“Rosenfeld”) claims that Defendants AC2T, Inc.

(“AC2T”), Bonner Analytical Testing Co. (“Bonner”), and Jeremy Hirsch

(“Hirsch”) fraudulently marketed a mosquito control product called “Spartan


                                                1
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 2 of 9 PageID #: 398




Mosquito Eradicator.” Bonner and Hirsch have moved to dismiss the complaint as

against them for lack of personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2), and each defendant has moved to dismiss the complaint in its

entirety for failure to state a claim pursuant to Rule 12(b)(6). For the following

reasons, this Court GRANTS Bonner and Hirsch’s motions to dismiss for lack of

personal jurisdiction and DENIES AC2T’s remaining motion to dismiss for failure

to state a claim.

                                        I.

      The following facts are taken from the complaint. For the purposes of the

pending motions to dismiss, the Court accepts them as true and draws all reasonable

inferences in favor of the plaintiff. See, e.g., Gamm v. Sanderson Farms, Inc., 944

F.3d 455, 458 (2d Cir. 2019).

      In the summer of 2019, Rosenfeld purchased a mosquito control product

known as “Spartan Mosquito Eradicator” (“Spartan”), believing it would

“effectively eliminate mosquitos.” Complaint at ¶ 33. Rosenfeld used Spartan as

directed but was disappointed when it did not provide “effective mosquito control.”

Id.

      Each defendant is connected to Spartan, which is manufactured and sold by

AC2T. Id. at ¶ 34. Hirsch served as president and spokesperson of AC2T. Id. at ¶

35. And Bonner conducted allegedly fraudulent testing of Spartan. Id. at ¶ 36.



                                        2
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 3 of 9 PageID #: 399




      Spartan’s advertising represents that the product will “significantly decrease[]

[mosquito] population within 15 days,” and “[p]rovid[e] up to 95% mosquito control

for up to 90 days.” Id. at ¶ 3. The product purports to work through three crucial

ingredients: sugar, salt, and yeast. Id. at ¶ 7. Spartan advertising represents that

when the product is mixed with water and ingested by a mosquito, the “crystalline

structure” of salt cuts the mosquito’s stomach, “causing it to rupture.” Id. at ¶ 8.

Meanwhile, the fermentation process of the yeast produces carbon dioxide inside the

mosquito, also causing its stomach to rupture. Id.

      The only problem, according to Rosenfeld, is that none of this is true. Id. at

¶ 9. Rosenfeld alleges that, as a matter of biology, sugar, salt, yeast and water simply

cannot kill a mosquito in the way that the Spartan advertising represents. Id. at ¶ 10.

Rosenfeld cites a number of studies to this effect. Moreover, he alleges that the

defendants knew Spartan was an ineffective product, and nonetheless produced a

phony study allegedly demonstrating Spartan’s efficacy, which they used to

fraudulently market and sell it. Id. at ¶¶ 21, 25.

      On September 30, 2020, Rosenfeld filed this lawsuit, alleging counts of

deceptive acts or practices (Count I); false advertising (Count II); unjust enrichment

(Count III); breach of express warranty (Count IV); violations of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301 et seq. (Count V); and fraud (Count VI).

Complaint at ¶¶ 47-87.



                                           3
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 4 of 9 PageID #: 400




                                          II.

                                          A.

      There are two means by which a court can acquire personal jurisdiction over

a defendant: generally and specifically. Ford Motor Co. v. Montana Eighth Jud.

Dist. Ct., 141 S. Ct. 1017, 1024 (2021). A court has general jurisdiction when a

defendant is “essentially at home” in the forum state. Id. By contrast, specific

jurisdiction arises only where a defendant makes deliberate contacts with the forum

state and the plaintiff’s claim arises from those contacts. Id. at 1025.

      To fend off a Rule 12(b)(2) jurisdictional challenge, a plaintiff must

demonstrate a prima facie case for jurisdiction. Charles Schwab Corp. v. Bank of

Am. Corp., 883 F.3d 68, 81 (2d Cir. 2018). “Such a showing entails making legally

sufficient allegations of jurisdiction, including an averment of facts that, if

credited[,] would suffice to establish jurisdiction over the defendant.” Id. (quoting

Penguin Grp. (USA) v. Am. Buddha, 609 F.3d 30, 34-35 (2d Cir. 2010)).

                                          B.

      This Court lacks general jurisdiction over Bonner and Hirsh, because no facts

have been pleaded indicating that either has affiliations with New York “so

continuous and systematic as to render them essentially at home” here. Daimler AG

v. Bauman, 571 U.S. 117, 119 (2014). Per the complaint, which must be construed

in the light most favorable to Rosenfeld at this stage of the litigation, Dorchester



                                          4
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 5 of 9 PageID #: 401




Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013), Bonner is a

Mississippi corporation with its primary place of business in Mississippi, and Hirsch

is a Mississippi resident. Complaint at ¶¶ 35-36.

      Nor has Rosenfeld adequately alleged specific jurisdiction. As the defendants

note, the complaint does not allege any actions undertaken by either Bonner or

Hirsch in New York. Nonetheless, Rosenfeld argues that each is subject to this

Court’s jurisdiction based upon a theory of conspiracy jurisdiction. Plaintiff’s

Memorandum in Opposition at 18.

      “To establish personal jurisdiction on a conspiracy theory, Plaintiff[] must

make a prima facie showing of conspiracy, allege specific facts warranting the

inference that the defendant was a member of the conspiracy, and show that the

defendant’s co-conspirator committed a tort in New York.” In re Terrorist Attacks

on Sept. 11, 2001, 349 F. Supp. 2d 765, 805 (S.D.N.Y.), on reconsideration in part,

392 F. Supp. 2d 539 (S.D.N.Y. 2005), and aff’d, 538 F.3d 71 (2d Cir. 2008), and

aff’d, 538 F.3d 71 (2d Cir. 2008), and aff’d, 714 F.3d 118 (2d Cir. 2013) (internal

citation and quotation omitted). Vague and general allegations of conspiracy are not

enough: “[T]he bland assertion of conspiracy . . . is insufficient to establish

jurisdiction[.]” Id. (internal citation and quotation omitted).

      Yet vague and general allegations of conspiracy are all that Rosenfeld has

offered. The complaint does not include a count of conspiracy. Nor does it factually



                                           5
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 6 of 9 PageID #: 402




allege an agreement between Bonner, Hirsch, and AC2T. Rosenfeld’s opposition

brief attempts to retrofit the complaint with allegations of conspiracy; however, it is

the complaint, not the briefs, being tested at this stage. Put simply, the complaint

fails to factually allege a conspiracy; therefore, no conspiracy jurisdiction lies here.

      This Court is similarly unpersuaded by Rosenfeld’s novel invocation of

“endorser” jurisdiction with respect to Hirsch. While endorsement may be a source

of liability in proceedings before the Federal Trade Commission, no authority

suggests that it may be a basis of personal jurisdiction before this Court. Nor has

Rosenfeld alleged that Hirsch made statements in or directed towards New York.

      Accordingly, the defendants’ motion to dismiss the complaint with respect to

Bonner and Hirsch is GRANTED.

                                           III.

                                           A.

      What remains is AC2T’s Rule 12(b)(6) motion to dismiss the complaint in its

entirety for failure to state a claim. “To survive a motion to dismiss [under Rule

12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is facially plausible when “the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct



                                            6
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 7 of 9 PageID #: 403




alleged.” Id. (citing Twombly, 550 U.S. at 556). The pleading must offer more than

“bare assertions,” “conclusory” allegations, and a “formulaic recitation of the

elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      A complaint is “deemed to include any written instrument attached to it as an

exhibit, materials incorporated in it by reference, and documents that, although not

incorporated by reference, are ‘integral’ to the complaint.” Sierra Club v. Con-Strux,

LLC, 911 F.3d 85, 88 (2d Cir. 2018) (quoting Sira v. Morton, 380 F.3d 57, 67 (2d

Cir. 2004)).

                                         B.

      Here, AC2T argues that the complaint should be dismissed in its entirety

because Rosenfeld has failed to adequately allege the falsity of AC2T’s statements

about Spartan’s effectiveness.

      The complaint alleges that “[S]partan is ineffective for mosquito control

because it does not kill mosquitoes or decrease mosquito populations.” Complaint

at ¶ 4. Noting that this conclusory statement alone does not suffice to clear the

plausibility hurdle, AC2T argues that the scientific studies Rosenfeld cites are

insufficiently tailored to the facts of this case. AC2T Memorandum in Support at

23. It argues that because those studies did not test Spartan’s particular chemical

formulation, but rather tested only its constituent ingredients, they cannot support




                                          7
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 8 of 9 PageID #: 404




conclusions regarding Spartan’s effectiveness or establish the plausibility of the

complaint. Id. at 23.

      This Court does not agree. At this stage, all Rosenfeld must do is meet the

standard of plausibility. The claim that a product physically cannot work is a valid

legal theory. See Tomasino v. Estee Lauder Cos. Inc., 44 F. Supp. 3d 251, 258

(E.D.N.Y. 2014) (citing Hughes v. Ester C Co., 930 F. Supp.2d 439, 450 (E.D.N.Y.

2013)). Here, Rosenfeld has made such an allegation, and factually substantiates it

with studies indicating that Spartan’s individual active ingredients cannot work in

the manner that Spartan’s detailed advertising represents. Complaint at ¶¶ 4-20.

This is sufficient, and Rosenfeld’s complaint satisfies the plausibility standard.

      AC2T’s arguments about the applicability of those studies are unavailing.

While the studies are sufficient to nudge the complaint into the realm of plausibility,

their weight or interpretation is a question of fact not appropriate for resolution on a

motion to dismiss. See, e.g., Quinn v. Walgreen Co., 958 F. Supp. 2d 533, 544

(S.D.N.Y. 2013).




                                           8
Case 1:20-cv-04662-FB-PK Document 41 Filed 09/15/21 Page 9 of 9 PageID #: 405




     Accordingly, AC2T’s motion to dismiss all counts pursuant to Rule 12(b)(6)

is DENIED.

SO ORDERED.



                                          _/S/ Frederic Block__________
                                          FREDERIC BLOCK
                                          Senior United States District Judge

Brooklyn, New York
September 15, 2021




                                      9
